Citation Nr: 1326946	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  03-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure (claimed as chemical exposure).

2.  Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure (claimed as chemical exposure).

3.  Entitlement to service connection for a psychiatric condition, claimed as depression and a chronic nervous disorder, to include as secondary to herbicide exposure (claimed as chemical exposure).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The case was brought before the Board in December 2008, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  The case was again remanded by the Board in July 2011 to allow the AOJ to assist the Veteran in the development of his claims, to include obtaining treatment records and evaluating if the Veteran was exposed to herbicides in-service.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The AOJ also contacted the National Personnel Records Center (NPRC) in August 2011 and the Joint Services Records Research Center (JSRRC) in March 2012 to evaluate in-service herbicide exposure.  In August 2012, the Board determined that there had been substantial compliance with its remand directives and denied the Veteran's claim.  However, the Veteran appealed the August 2012 Board decision to the U.S. Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, the Court vacated the Board's August 2012 decision in May 2013 and remanded the matter for action consistent with the terms of the Joint Motion.  

The issue of entitlement to service connection for rheumatoid arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he was exposed to herbicides while stationed in Germany from duties involving the use of herbicides to cut and spray weeds around the motor pool where he worked.  In August 2012 the Board denied service connection for diabetes mellitus, a heart disability, and a psychiatric condition claimed as depression and a chronic nervous disorder, in part, on the basis that there was no corroborative evidence of herbicide exposure during service.  

A March 2012 response from the JSRRC notes that the US Army records available did not document the spraying, testing, transporting, storage, or usage of Agent Orange where the Veteran was stationed in Germany from June 1972 to March 1973.  The response went on to state that the Department of Defense list of locations for herbicide spray areas and test sites outside of Vietnam also did not include Vogelweh, Kaiserslautern, Germany.  Therefore, the JSRRC could not verify that the Veteran was exposed to Agent Orange or another tactical herbicide while in Germany.  

VA examinations and opinions concerning the disabilities on appeal also were provided in August 2010.  At his diabetes examination the examiner opined that it was less likely than not that the Veteran's diabetes was related to chemical or asbestos exposure.  However, with regard to herbicides, the examiner indicated that the name of the herbicide would be needed to make a determination. 

The Joint Motion for Remand notes that additional development should have been done with respect to the Veteran's assertions of exposure to herbicides.  It was noted that the Veteran did not allege tactical (i.e., combat-related) herbicide exposure, but rather general herbicide exposure.  See Joint Motion, pp. 3-4.  The Joint Motion noted that the medical opinion provided in August 2010 indicated that additional information was necessary concerning the name of the herbicide used.  Further the Joint Motion noted that an email response from Compensation and Pension Services concerning the Veteran's claimed exposure indicated that if the Veteran's claim was based on general (as opposed to tactical) herbicide use within the base, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) had routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.  The Joint Motion indicated that this suggested a possible way of obtaining the missing information that the August 2010 examiner indicated that was needed to provide an opinion regarding the claimed herbicide exposure.  See Joint Motion, pp.2-3.

Finally it was noted that the dates of the Veteran's service in Germany were from March 26, 1970 to March 15, 1973 but that the AMC only sought to corroborate the Veteran's alleged exposure in Germany for the period from June 30, 1972 to March 15, 1973.  Thus, on remand the correct dates of the Veteran's service in Germany should be utilized.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) for listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.  Then contact the JSRRC in efforts to make a determination of whether the Veteran was exposed to general (as opposed to tactical) herbicides during his service in Germany from March 26, 1970 to March 15, 1973.  If efforts to corroborate the Veteran's exposure to herbicides in service is unsuccessful,  notify the Veteran and indicate what further steps VA will make concerning his claim.  

2.  If and only if evidence of herbicide exposure is obtained, please schedule the Veteran for an appropriate VA examination to determine whether the Veteran's heart disorder is as likely as not etiologically related to the inservice general herbicide exposure.  The entire claims folder and a copy of this REMAND must be made available to the physician including the name of the herbicides used, if provided by the Armed Forces Pest Management Board.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiners should provide a complete rationale for any opinion provided. 

3.  If and only if evidence of herbicide exposure is obtained, schedule the Veteran for an appropriate VA examination to determine whether the Veteran's diabetes mellitus is as likely as not etiologically related to the inservice general herbicide exposure.  The entire claims folder and a copy of this REMAND must be made available to the physician including the name of the herbicides used, if provided by the Armed Forces Pest Management Board.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiners should provide a complete rationale for any opinion provided. 

4.  The Veteran should be scheduled for a VA psychiatric examination to determine whether his depression is at least as likely as not related, by causation or aggravation, to service (including herbicide exposure) or his service-connected disabilities.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiners should provide a complete rationale for any opinion provided.

5.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



